DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JEFFREY MORGAN,
                              Appellant,

                                      v.

    SOUTH FLORIDA CLINICAL TRIALS/AXIS CLINICAL TRIALS,
    ASTELLAS PHARMA EUROPE BV, AVEO PHARMACEUTICALS,
                         Appellees.

                               No. 4D20-1539

                               [March 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE
19008816.

   Jeffrey Morgan, Fort Lauderdale, pro se.

   Mitchell W. Berger and Geoffrey Lottenberg of Berger Singerman, LLP,
Fort Lauderdale, for appellees Astellas Pharma Europe B.V.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.